 KIMEL SHOE COMPANY127into union-security agreements with employers, the Petitioners' con-tract bar contention has become without merit 3We find that theexisting contract between the Employer and UAW-AFL is a bar tothe petition herein.Accordingly, we shall dismiss the petition.'OrderIT IS HEREBY ORDERED that the petition filed by the International As-sociation of Machinists, Local Lodge No. 778, AFL, and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, Over-the-Road and City Transfer Drivers, Helpers,Dockmen and Warehousemen, Local No. 41, AFL, jointly, be, and ithereby is, dismissed.MEMBERMURDOCK took no part in the consideration of theaboveDecision and Order.3We distinguish those cases where we have held that contracts with unnuthoriredunion-security provisions which thepartiessought to correct or suspend after the filingof a representation petition are no bar to a determination of repiesentativesBrodln'ad-Garrett Co,96 NLRB 669;AllenWales Addling Machine Du ssson of the NationalLashRegister Company,94 NLRB 1288;Wettlauffer Manufacturing Coo potation,89 NLRB 699.1In view of the fact that the proviso contained in the union-security clause effectivelydefers application of the clause,Member Reynoldsfinds that the existing contract betweenthe Employer and the UAW-AFL constitutes a bar to this proceeding. Ile thereforeconsiders it unnecessary to pass upon the effect of the recent amendment to the Act uponthe contract bar issueKIMEL SHOE COMPANY, PETITIONERandUNITED SHOE WORKERS OFAMERICA, CIO.Case No. 01-RM-178.November 27, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.The Employer, the Petitioner herein, seeks a determination ofthe bargaining representative of production and maintenance em-ployees at its Los Angeles, California, shoe manufacturing plant.The Union moves to dismiss the petition, contending that it has ex-pressly disclaimed all interest in the employees covered by the petitionand that a question concerning representation therefore does not exist.The pertinent facts relative to the instant petition and the Union'salleged disclaimer are as follows :97 NLRB No. 14. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDOn February 8, 1951,and againon February 13, 1951,representa-tives of the Union met with representatives of the Employer inunsuccessful attempts to obtain from the Employer a collective bar-gaining contract or a recognition agreement for production andmaintenance employees at the Employer's Los Angeles, California,plant.On each occasion the Employer told them that it wouldprefer to have the question concerning representation of its employeessettled by an election.On neither occasion, however, did the Union'srepresentatives claim that the Union represented a majority of theemployees concerned.On February 13, 1951, shortly after the close of the second meetingnoted above, the Union called a strike of the cutting departmentemployees at the plant and established a picket line around the plant.On February 14, 1951, the Employer filed the instant petition.Thestrike and picket line were in progress on July 7, 1951, the last day ofthe hearing in this proceeding.On February 26, 1951, the Union filed charges in Case No.21-CA-1045 against the Employer, alleging violations of Section8 (a) (1) and 8 (a) (3) of the Act.During the period from February 13, 1951, pickets at the Petitioner'splant used the following signs :1."Our boss won't talk so we walk."2. "Kimel Shoe on strike."3. "Kimel Shoe on Strike.USWA CIO, Local 122."4. "Unfair to organized labor.5. "Kimel Shoe Company on strike.".6. "Kimel Shoe Company on strike and unfair to organized labor."7. "Demand contract be signed, United Shoe Workers."On April 13, 1951, the Union sent the following telegram to theEmployer :You are hereby notified that due to the unfair labor practicescommitted by you the Union is unable to maintain at this timea claim for representation in your factory in the appropriate unit.Therefore it hereby unequivocally and expressly disclaims any andall interest in representation of the production unit of yourpresent employees and any current right to recognition as thecollective bargaining representative.On April 14, 1951, the day after the transmittal of the disclaimertelegram, picket signs numbered 1 and 7, above, were removed fromthe picket line on orders of the Union's international representativein charge of organizing the Employer's factory.On April 24, 1951, following a settlement agreement, the Unionwithdrew the afore-mentioned unfair labor practice charges. KIMEL SHOE COMPANY129On or about May 1, 1951, picketsignnumbered 1, above, reappearedon the picket line and remained there for a period of approximately 3weeks until after May 21, 1951, at which time it was again removed?On May 6, 1951, pickets walked in front of Mr. Kimel's homebearing the following signs :8. "Kimel Shoe on strike, Local 122, USWA CIO."9. "Morris Kimel lives here."10. "Kimel Shoe Company on strike, USWA Local 122, CIO."11. "Mr. Kimel, can't you see?Workers need union security.USWA Local 122, CIO."12. "Life can be happy, Morris K. Try making shoes the Unionway.USWA Local 122, CIO."13. "Morris Kimel won't talk so we walk.United Shoe Workersof America, Local 122, CIO."It is now well established that when a union has clearly and unequiv-ocally withdrawn its claim of majority representation, no questionconcerning representation exists to support an employer's representa-tion petion.2And this Board has held that picketing which isdirected at organizing the employees for future representation isnot necessarily inconsistent with a prior unequivocal disclaimer.3In the instant case, however, as noted above, the Union's picketinginvolved the continued and regular use, for substantial periods of time,of signs referring to the Employer's alleged refusal to recognize theUnion.By such conduct the Union reaffirmed its claim to majorityrepresentation and thereby cast doubt on the meaning and purposesof its earlier disclaimer. In such circumstances we believe thatthe policies of the Act will best be served by directing an election,and we accordingly deny the Union's motion to dismiss the instantpetition'A question affecting commerce exists concerning the representationof certain employees of the Employer, within themeaningof Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, thatall production and maintenance employees at the Employer's LosAngeles,California, shoemanufacturing plant, excluding officeclericalemployees, guards, and supervisors, constitute a unit appro-'The Union's international representative testified that, during this period of reappear.ance of sign 1, he was absent from the picket line because of illness.Without his knowl-edge or consent, this sign was returned to the picketlineby the picket captain.Theunion business agent testified that 3 weeks later he spotted the sign on the picket lineand removed it therefrom.aHamilton's Ltd.,93 NLRB 1076, and cases cited therein.$Hamilton's Ltd., supra; Smith's Hardware,93 NLRB 1009.Coca-Cola Bottling CO. of WallaWalla,Washington,80 NLRB 1063. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted, from publication in thisvolume.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction,of Election.OLIN INDUSTRIES, INC.,WINCHESTER REPEATING ARMS COMPANYDIVISIONandTHE' WINCHESTER CLUB,INC.andAMERICANFEDERATION OF LABOR..Case No. 1-CA-/.36.November29,1951Decision and OrderOn May 29, 1951, Trial Examiner George Bokat issued his Inter-mediate Report in the above-entitled proceeding, finding thlit theRespondent, Olin Industries, Inc., Winchester Repeating Arms Com-pany Division, hereinafter called Olin Industries, had engaged incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.He also foundthat the Respondent, The Winchester Club, Inc., had not been timelyserved with a copy of the charge as required by Section 10 (b) - of theAct, and therefore recommended that the complaint, with respect toit, be dismissed.Thereafter, Olin Industries filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief,,and the entire record in the case, and herebyadopts the findings and recommendations of the Trial Examiner,with the following exceptions, additions, and modifications.The initial charge in this case naming Olin Industries was filedand served on May 16, 1949. Because of the limitation period in Sec-tion 10 (b) of the Act,' the complaint which might issue based upon'The relevant portion of Section 10(b) reads :Whenever it is charged that any person has engaged in or is engaging in any suchunfair labor practice,the Board,or any agent or agency designated by the Board forsuch purposes,shall have power to issue and cause to be served upon such persona complaint stating the charges in that respect,and containing a notice of hearingbefore the Board or a member thereof,or before a designated agent or agency, at aplace therein fixed,not less than five days after the serving of said complaint :Provided,That no complaint shall issue based upon any unfair labor practice occur-ring more than six months prior to the filing of the charge with the Board and theservice of a copy thereof upon the person against whom such charge is made. . .97 NLRB No. 26.